DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 April 2021 has been entered.

Response to Amendment
Claims 1-20 were previously pending in this application.  The amendment filed 15 March 2021 has been entered and the following has occurred: Claims 1, 9, 14, & 19 have been amended.  Claims 7 & 10 have been cancelled.  No Claims have been added.
Claims 1-6, 8-9, & 11-20 remain pending in the application.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-9, & 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recites subject matter within a statutory category as a system (claims 1-6 & 8), process (claims 9 & 11-13; claims 14-20) which recite steps of:
storing first computer-executable instructions that, when executed, perform operations comprising:
receiving user information including (1) user data associated with users and (2) a refill schedule associated with medications prescribed to the users;
identifying, based at least in part on the user data, a health indicator associated with a first user of the users, the health indicator including at least one of refill history data, medical history data, social data, or prescription data;
determining, based at least in part on the refill schedule, that a first refill of a first medication prescribed to the first user will occur within a first threshold period of time;
determining, based at least in part on the health indicator, a first probability that the first user will miss refilling the first medication, the first probability associated with a  combination of indicators that the user will miss refilling the first medication;
determining that the first probability exceeds a first probability threshold;
determining, based at least in part on machine learning techniques, a type of reminder associated with the combination;
generating, based at least in part on the determining that the first probability exceeds the first probability threshold, a first reminder to refill the first medication, the first reminder formatted as the type of reminder;
transmitting the first reminder to the first user, the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder in response to receiving the first reminder at the device;
receiving an indication that the first user has refilled the first medication;
generating a model configured to predict whether medication fills will be missed;
generating a training dataset corresponding to the health indicator, the first probability, the first reminder, and the indication;
training the model utilizing at least the training dataset such that a training machine learning model is generated
determining, based at least in part on the refill schedule, that a second refill of a second medication prescribed to a second user will occur within a second threshold period of time;
generating input data representing health indicators associated with the second user, the input data formatted for input to the trained model;
generating utilizing the model and the input data, results data indicating that the second user will miss refilling the second medication; and
generating, based at least in part on the results data, a second reminder to refill the second medication.
These steps of receiving various user data for a first user, determining a medication refill schedule, determining a first probability that the first user will miss refilling the medication, determining whether the first probability exceeds a first probability threshold, transmitting a reminder to the first user, utilizing machine learning efforts such as generating model data and training datasets, and applying these same steps in an iterative fashion for following patients (i.e. second patient, third patient, etc.), as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, organizes human activity by creating a system that has certain functionalities given human behavior, i.e. a probability of a patient refilling their medication by a certain deadline, as outlined by the instant claim limitations, then it falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 8, 11-13, & 15-20, reciting particular aspects of machine learning techniques which may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of one or more processors or computer-readable media, or utilizing varying aspects of machine learning efforts such as generating machine learning models, training the machine learning models, etc. amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0035], [0036], [0032] & [0041], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving user data associated with users and a refill schedule prescribed to the users amounts to mere data gathering, recitation of a health indicator including at least one of refill history data, medical history data, social data, or prescription data, and the refill schedule occurring within a first threshold period of time amounts to selecting a particular data source or type of data to be manipulated, recitation of comparing the probability of refill to a threshold, transmitting a reminder to the user, and using the same machine learning techniques for subsequent patients amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of medication, prescriptions, and refill deadlines relating to the field of pharmaceuticals, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8, 11-13, & 16-20 reciting machine learning techniques via processors and computer-readable media, claims 2, 4, & 15 reciting which social data is included in the indicator additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 3-6, 8, 11-13, & 16-20 reciting the use of health indicators, prescription refill reminders & deadlines, and medications, additional limitations which generally link the abstract idea to a particular technological environment or field of use, i.e. pharmaceuticals and pharmacy technology) or claims 3-6, 8, 11-13, & 15-20 reciting how the machine learning techniques can be applied to multiple patients at a time.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving patient information or patient medication refill schedules or an indication that the patient has refilled the medication over a network or locally; transmitting a reminder or alert to the patient, e.g., receiving or transmitting data over a network or locally, Symantec, MPEP 2106.05(d)(II)(i); determining probability and comparing the probability to a probability threshold, creating training models and training a machine learning algorithm using the training models, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating a refill schedule to reflect whether a refill date has been initiated or missed by the patient, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing user data, refill history data, medical history data, social data, or prescription data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8, 11-13, & 15-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-6, 8, 11-13, & 15-20 reciting receiving multiple one or more patient’s information or one or more patient’s medication refill schedules or an indication that the one or more patients has refilled the medication over a network or locally; claims 5, 8, 12, 17, & 19-20 reciting generating or transmitting a reminder or alert to the one or more patients, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3-6, 11-13, & 16-18 reciting determining a probability of one or more patients refilling the one or more patient’s prescription medication, comparing a probability with a probability threshold, determining trends in the gathered data, comparing these trends across patients in machine learning algorithms, determining associations based on indicators e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 5, 12, 17 reciting updating a refill schedule to reflect whether a refill date has been initiated or missed by the patient, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-6, 8, 11-13, & 15-20 reciting storing various user data, medication data, refill history data, social data, or prescription data, and/or instructions to perform the computerized method e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayshford et al. (U.S. Patent Publication No. 20150058034) in view of Patwardhan et al. (U.S. Patent Publication No. 20090281835)

Claim 1 –
Regarding Claim 1, Ayshford discloses a system comprising:
one or more processors (See Ayshford Par [0005] which discloses the use of a processor in the system); and
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (See Ayshford Par [0023] which discloses the processors performing computer program instructions stored in a computer-readable medium):
receiving user information including (1) user data associated with users and (2) a refill schedule associated with medications prescribed to the users (See Ayshford Par [0033] which discloses receiving information about the patient, specifically aboutt their prescriptions, and periodic refill dates (constituting a refill schedule));
identifying, based at least in part on the user data, a health indicator associated with a first user of the users, the health indicator including at least one of refill history, medical history data, social data, or prescription data (See Ayshford Par [0037] which discloses scoring a patient, based on a health indicator, including social data (gender, age, etc.), prescription data (including type of prescription), medical history data (including co-morbidities), and refill data);
determining, based at least in part on the refill schedule, that a first refill of a first medication prescribed to the first user will occur within a first threshold period of time (See Ayshford Par [0039] which discloses determining that a refill will occur within a certain period of time);
determining, based at least in part on the health indicator, a first probability that the first user will miss refilling the first medication (See Ayshford Par [0035]-[0037] which discloses predictive analytics that utilize percentages or likelihood that the patient will pick up a certain medication),
the first probability associated with a combination of indicators that the first user will miss refilling the first medication (under broadest reasonable interpretation, indicators are just factors or variables that contribute to the possibility that the user will miss refilling the medication, therefore See Ayshford Par [0035]-[0037] which discloses predictive analytics that utilize percentages or likelihood that the patient will pick up a certain medication and specifically mentioning certain factors such as past refilling history with respect to timeliness, consistency of being late, the duration of lapses in pickup, the percentage of on time prescription pickups, etc.);
determining that the first probability exceeds a first probability threshold (See Ayshford Par [0005] which discloses when a prescription timing benefit score satisfies a predetermined threshold score (exceeds a probability threshold));
determining, based at least in part on machine learning techniques, a type of reminder associated with the combination (See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by various media including voice messages, electronic messages (such as a mobile device or email message), and telephonic message or call and Ayshford Par [0057] which discloses reminder triggers to be based on customized or semi-customized characteristics of the patient and will differ between patients who have very poor compliance and patients that have better compliance, therefore the type of reminder with regards to frequency is determined by the system automatically);
generating, based at least in part on the determining that the first probability exceeds the first probability threshold, a first reminder to refill the first medication (See Ayshford Par [0052] which discloses sending an alert to the patient if N6 number, or threshold, days of past), the first reminder formatted as the type of reminder (See Ayshford Par [0057] which discloses reminder triggers to be based on customized or semi-customized characteristics of the patient and will differ between patients who have very poor compliance and patients that have better compliance, therefore the type of reminder with regards to frequency is determined by the system automatically);
transmitting the first reminder to a device associated with the first user (See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by carious media including voice messages, electronic messages (such as a mobile device or email message), and telephonic message or call), 
receiving an indication that the first user has refilled the first medication (See Ayshford Par [0051] which discloses the prescription being picked up by the calculated automatic periodic refill date, then the prescription timing module 130 proceeds to the next prescription cycle, such as the next thirty day cycle for thirty day prescriptions which constitutes an indication);
generating a machine learning model configured to predict whether medication fills will be missed (See Ayshford Par [0037] which discloses calculating predictive analytics to predict a degree to which the patient would increase prescription compliance, or, filling up a medication, therefore would inherently also be predicting whether medication fills will be missed, which is just the opposite of predicting whether medication will be filled);
generating a training dataset corresponding to the health indicator, the first probability, the first reminder, and the indication (See Ayshford Par [0037] which discloses the predictive analytics utilizing current and/or historical data to forecast or make predictive scores about future events, such as a degree to which a patient may increase prescription compliance when enrolled in a prescription timing alignment protocol);
training the machine learning model utilizing at least the training dataset such that a training machine learning model is generated (See Ayshford Par [0037] which discloses the predictive analytics utilizing current and/or historical data to forecast or make predictive scores about future events, such as a degree to which a patient may increase prescription compliance when enrolled in a prescription timing alignment protocol;  Furthermore, Ayshford Par [0037] specifically recites machine learning techniques that are known to those of skill in the art, including neural networks, multilayer perceptron, probability rule, nearest neighbor algorithms, and geospatial predictive modeling, all of which utilize training a machine learning model using a dataset such as the current and/or historical data that is previously established in Ayshford Par [0037]);
determining, based at least in part on the refill schedule, that a second refill of a second medication prescribed to the second user will occur within a second threshold period of time (See Ayshford Par [0006] which discloses that multiple patients can be monitored and it is stated in Ayshford Par [0007] that through the system’s machine learning efforts, the iterative process includes analytics for current or future patients, based on previous patient trends and machine learning);
generating input data representing health indicators associated with the second user, the input data formatted for input to the trained machine learning model (See Ayshford Par [0037] which discloses the patient's gender, age, prescription profile (prescription data, including the type of prescription), the prescription filling history, the patient's geographic information, the prescription costs, the patient's behavior, the patient's payor or insurance information, socio-economic data, health data (including the co-morbidity of other conditions), the patient's health records, the contact history of the patient by the pharmacy or other health care professionals, the time of year, the patient's caregiver information, an identification of other members of the patient's household and/or information about the pharmacy where the patient fills prescriptions all of which could be indicative of health indicators;  Furthermore, See Ayshford Par [0002] & Par [0006] which discloses the system being used for multiple patients);
generating utilizing the trained machine learning model and the input data, results indicating the second user will miss refilling the second medication (See Ayshford Par [0037] which discloses that the machine learning efforts is to be used as an iterative process (based on previous patients and previous patient trends) to help optimize predictive analytics for current or future patients;  See Ayshford Par [0037]-[0038] which discloses the system calculating a predictive patient score that estimates a degree to which a patient may increase compliance when prescriptions fill dates are automatically periodically refilled includes providing compliance benefit information for two or more patients); and
generating, based at least in part on the indication and the prediction, a second reminder to refill a second medication (See Ayshford Par [0052] which discloses sending an alert to the patient if N6 number of days have past and it has been discussed that the system disclosed by Ayshford is used for future patients (or a second patient) as part of the machine learning efforts).

While Ayshford discloses the automatic determination of a type of reminder given certain indicators or factors surrounding the prescription and the patient, Ayshford is not explicit on the following limitations:
the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder in response to receiving the first reminder at the device.

However, Patwardhan discloses the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder in response to receiving the first reminder at the device (See Patwardhan Par [0067]-[0073] which discloses the specific transmission of said first reminder to a mobile device of a user, cause a user interface to be displayed, and within the user interface, and as in Patwardhan Par [0073] specifically being able to present a visual representation of the first reminder as it may relate to reminders of a medical prescription such as what is acknowledged in Patwardhan Par [0071].  The disclosure of Patwardhan is directly applicable to the disclosure of Ayshford because both disclosures share limitations and capabilities, namely, they are both directed towards the fulfillment of prescription medication-patient interactions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ayshford that relate to the automatic determination of a type of reminder given certain indicators or factors surrounding the prescription and the patient to further include the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder, as disclosed in Patwardhan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ayshford to further include the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder, as disclosed in Patwardhan, because this allows for integration in a portable telephone like a cellular/mobile phone or even computer for the visual reminding of picking up a prescription rather than a solely auditory reminder (See Patwardhan Par [0071]-[0073]).

Claim 2 –
Regarding Claim 2, Ayshford and Patwardhan disclose the system of Claim 1 in its entirety.  Ayshford further discloses a system, wherein:
the social data includes data associated with at least one of a marital status, housing status, or a caregiver status (See Ayshford Par [0007]-[0008] which discloses the patient profile data including patient demographic data, gender, age, health record, geographic data, pharmacy interaction data, payer data, prescription profiles, fill history, prescription costs, time of year, address, patient behavior data, caregiver data, healthcare provider data, and/or household data).

Claim 3 –
Regarding Claim 3, Ayshford and Patwardhan disclose the system of Claim 1 in its entirety.  Ayshford further discloses a system, wherein:
the health indicator comprises first health indicators, the operations further comprising at least one of (See Ayshford Par [0037] which discloses scoring a patient, based on one or more health indicators such as social data, prescription data, etc.):
determining, based at least in part on machine learning techniques, that a first combination of the first health indicators is associated with the first probability exceeding the first probability threshold (See Ayshford Par [0037] which discloses scoring a patient based on one or more health indicators, including social data, prescription data, medical history data, or refill data, constituting a combination of first health indicators which are inputted into the machine learning system to optimize the system’s efforts for current and future patients); or
determining, based at least in part on the machine learning techniques, that a second combination of the first health indicators is associated with the first probability being below the first probability threshold (See Ayshford Par [0037] which discloses a machine learning process that can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  As further disclosed in Par [0037], since the process is iterative between varying patients, the similar functionalities remain the same between each patient and constitute a second of all aspects already disclosed, i.e. the second combination also exceeding the first threshold, or a second combination of first health indicators being associated with the first probability).

Claim 4 –
Regarding Claim 4, Ayshford and Patwardhan disclose the system of Claim 3 in its entirety.  Ayshford further discloses a system, wherein:
the operations further comprising (See Ayshford Par [0037] which discloses predictive analytics that utilize percentages or likelihoods that a patient will pick up a certain medication or miss refilling a medication):
identifying, based at least in part on the user data, second health indicators associated with the second user (See Ayshford Par [0037] which discloses the predictive analytics and health indicators that are inputted into the machine learning system for monitoring multiple current and future patients);
comparing the second indicators to the first combination of the first health indicators (See Ayshford Par [0057] which discloses the comparison of varying patients, such as a patient who has had very poor compliance with refilling medication may receive more reminders than a patient who has had better compliance, and the reminder triggers or refill triggers are based on the combination of the first and second combination indicators); and
determining an association between the second indicators and the first combination of the first health indicators (See Ayshford Par [0057] which discloses the comparison of varying patients, such as a patient who has had very poor compliance with refilling medication may receive more reminders than a patient who has had better compliance, and the reminder triggers or refill triggers are based on the combination of the first and second combination indicators).

Claim 5 –
Regarding Claim 5, Ayshford and Patwardhan disclose the system of Claim 1 in its entirety.  Ayshford discloses a system wherein the operations further comprise:
receiving data from additional users, the data including reminders to refill medications sent to devices associated with the additional users have refilled the medications (See Ayshford Par [0037] which states that machine learning can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients);
determining, based at least in part on machine learning techniques, combinations of indicators that are associated with probabilities exceeding the first probability threshold, the probabilities indicating that the additional users will miss refills (See Ayshford Par [0037] which states that machine learning can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  This would include the exceeding of probability thresholds and learning trends that are associated with combinations of indicators that are prone to exceeding the probability thresholds);
determining, based at least in part on the refill schedule, that a third refill of a third medication prescribed to a third user will occur within a third threshold period of time (See Ayshford Par [0037] which discloses a machine learning process that can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  Therefore, there would be a third user that has a corresponding threshold period of time, third medication, etc. as already disclosed for the first patient);
predicting, based at least in part on the combinations of indicators and machine learning techniques that the third user will miss refilling the third medication (See Ayshford Par [0037] which discloses a machine learning process that can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  Therefore, there would be a third user that has a corresponding threshold period of time, third medication, etc. as already disclosed for the first patient); and
generating, based at least in part on the prediction that the third user will miss refilling the third medication, a third reminder to refill the third medication (See Ayshford Par [0037] which discloses a machine learning process that can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  Therefore, there would be a third user that has a corresponding threshold period of time, third medication, etc. as already disclosed for the first patient.  Additionally, the functionalities of the system would also apply to the multiple patients, such as generating a third reminder to refill the third medication for the third patient).

Claim 6 –
Regarding Claim 6, Ayshford and Patwardhan disclose the system of Claim 5 in its entirety.  Ayshford further discloses a system:
the operations further comprising:
identifying, based at least in part on the user data, third health indicators associated with the third user (See Ayshford Par [0037] which discloses machine learning used as an iterative process for each patient and recognizing health);
comparing the third health indicators to the combinations of the indicators (See Ayshford Par [0057] which discloses the comparison between varying patients such as patients who have poor compliance with refilling medication may receive more reminders than a patient who has had better compliance); and
determining as association between the third health indicators and a combination of the combinations (See Ayshford Par [0037] which states that machine learning can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  This would include the exceeding of probability thresholds and learning trends that are associated with combinations of indicators that are prone to exceeding the probability thresholds).

Claim 7 –
Regarding Claim 7, Ayshford and Patwardhan disclose the system of Claim 6 in its entirety.  Ayshford discloses a system, the operations further comprising:
determining based at least in part on machine learning techniques, that a type of reminder of the reminders is associated with the combinations (See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by various media including voice messages, electronic messages (such as mobile device or e-mail), and telephonic message, based on a certain amount of days before or after the refill of medication (constituting a patient-specific combination), a specific type of reminder is sent to the patient).

Claim 8 –
Regarding Claim 8, Ayshford and Patwardhan disclose the system of Claim 7 in its entirety.  Ayshford further discloses a system, wherein:
generating the third reminder to refill the third medication includes generating the type of reminder associated with the combination (See Ayshford Par [0052] which discloses sending an alert to the patient if N6 number of days have past (constituting a reminder to refill or obtain the medication).

Claim 9 –
Regarding Claim 9, Ayshford discloses a computer-implemented method, comprising:
generating a machine learning model configured to predict whether medication fills will be missed (See Ayshford Par [0037] which discloses the predictive analytics utilizing current and/or historical data to forecast or make predictive scores about future events, such as a degree to which a patient may increase prescription compliance when enrolled in a prescription timing alignment protocol;  Furthermore, Ayshford Par [0037] specifically recites machine learning techniques that are known to those of skill in the art, including neural networks, multilayer perceptron, probability rule, nearest neighbor algorithms, and geospatial predictive modeling, all of which utilize training a machine learning model using a dataset such as the current and/or historical data that is previously established in Ayshford Par [0037]);
generating a training dataset corresponding to multiple health indicators associated with users and indications that reminders sent to the users led to successful medication fills (See Ayshford Par [0037] which discloses the predictive analytics utilizing current and/or historical data to forecast or make predictive scores about future events, such as a degree to which a patient may increase prescription compliance when enrolled in a prescription timing alignment protocol;  Furthermore, Ayshford Par [0037] specifically recites machine learning techniques that are known to those of skill in the art, including neural networks, multilayer perceptron, probability rule, nearest neighbor algorithms, and geospatial predictive modeling, all of which utilize training a machine learning model using a dataset such as the current and/or historical data that is previously established in Ayshford Par [0037]);
generating a machine learning model configured to predict whether medication fills will be missed (See Ayshford Par [0037] which discloses calculating predictive analytics to predict a degree to which the patient would increase prescription compliance, or, filling up a medication, therefore would inherently also be predicting whether medication fills will be missed, which is just the opposite of predicting whether medication will be filled);
generating a training dataset corresponding to the health indicator, the first probability, the first reminder, and the indication (See Ayshford Par [0037] which discloses the predictive analytics utilizing current and/or historical data to forecast or make predictive scores about future events, such as a degree to which a patient may increase prescription compliance when enrolled in a prescription timing alignment protocol);
training the machine learning model utilizing at least the training dataset such that a training machine learning model is generated (See Ayshford Par [0037] which discloses the predictive analytics utilizing current and/or historical data to forecast or make predictive scores about future events, such as a degree to which a patient may increase prescription compliance when enrolled in a prescription timing alignment protocol;  Furthermore, Ayshford Par [0037] specifically recites machine learning techniques that are known to those of skill in the art, including neural networks, multilayer perceptron, probability rule, nearest neighbor algorithms, and geospatial predictive modeling, all of which utilize training a machine learning model using a dataset such as the current and/or historical data that is previously established in Ayshford Par [0037]);
receiving health indicators associated with the user, the user prescribed a medication (See Ayshford Par [0037] which discloses scoring a patient, based on a health indicator, including social data (gender, age, etc.), prescription data (including type of prescription), medical history data (including co-morbidities), and refill data);
generating input data representing health indicators associated with the second user, the input data formatted for input to the trained machine learning model (See Ayshford Par [0037] which discloses the patient's gender, age, prescription profile (prescription data, including the type of prescription), the prescription filling history, the patient's geographic information, the prescription costs, the patient's behavior, the patient's payor or insurance information, socio-economic data, health data (including the co-morbidity of other conditions), the patient's health records, the contact history of the patient by the pharmacy or other health care professionals, the time of year, the patient's caregiver information, an identification of other members of the patient's household and/or information about the pharmacy where the patient fills prescriptions all of which could be indicative of health indicators;  Furthermore, See Ayshford Par [0002] & Par [0006] which discloses the system being used for multiple patients);
generating, utilizing the trained machine learning model and the input data, results data indicating a probability that the second user will miss refilling the medication exceeds a threshold probability (See Ayshford Par [0037] which discloses that the machine learning efforts is to be used as an iterative process (based on previous patients and previous patient trends) to help optimize predictive analytics for current or future patients;  See Ayshford Par [0037]-[0038] which discloses the system calculating a predictive patient score that estimates a degree to which a patient may increase compliance when prescriptions fill dates are automatically periodically refilled includes providing compliance benefit information for two or more patients; See Ayshford Par [0005] & [0035] which discloses monitoring a patient’s score with reference to a predetermined threshold, which constitutes falling below or exceeding said threshold), the probably associated with a combination of indicators that the user will miss refilling the first medication (under broadest reasonable interpretation, indicators are just factors or variables that contribute to the possibility that the user will miss refilling the medication, therefore See Ayshford Par [0035]-[0037] which discloses predictive analytics that utilize percentages or likelihood that the patient will pick up a certain medication and specifically mentioning certain factors such as past refilling history with respect to timeliness, consistency of being late, the duration of lapses in pickup, the percentage of on time prescription pickups, etc.);
receiving a notification that a refill of the medication will occur within a threshold period of time (See Ayshford Par [0039] which discloses determining that a refill will occur within a certain period of time and Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by various media once certain days or conditions are met); 
determining, based at least in part on machine learning techniques, a type of reminder associated with the combination (See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by various media including voice messages, electronic messages (such as a mobile device or email message), and telephonic message or call and Ayshford Par [0057] which discloses reminder triggers to be based on customized or semi-customized characteristics of the patient and will differ between patients who have very poor compliance and patients that have better compliance, therefore the type of reminder with regards to frequency is determined by the system automatically); and
based at least in part on receiving the notification and the results data (See Ayshford Par [0005] which discloses when a prescription timing benefit score satisfies a predetermined threshold score (exceeds a probability threshold)) transmitting a reminder to a device associated with the user (See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by various media including voice messages, electronic messages (such as a mobile device or email message), and telephonic message or call), 

While Ayshford discloses the automatic determination of a type of reminder given certain indicators or factors surrounding the prescription and the patient, Ayshford is not explicit on the following limitations:
the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder in response to receiving the first reminder at the device.

However, Patwardhan discloses the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder in response to receiving the first reminder at the device (See Patwardhan Par [0067]-[0073] which discloses the specific transmission of said first reminder to a mobile device of a user, cause a user interface to be displayed, and within the user interface, and as in Patwardhan Par [0073] specifically being able to present a visual representation of the first reminder as it may relate to reminders of a medical prescription such as what is acknowledged in Patwardhan Par [0071].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ayshford that relate to the automatic determination of a type of reminder given certain indicators or factors surrounding the prescription and the patient to further include the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder, as disclosed in Patwardhan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ayshford to further include the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder, as disclosed in Patwardhan, because this allows for integration in a portable telephone like a cellular/mobile phone or even computer for the visual reminding of picking up a prescription rather than a solely auditory reminder (See Patwardhan Par [0071]-[0073]).

Claim 10 –
Regarding Claim 10, Ayshford and Patwardhan disclose the computer-implemented method of Claim 9 in its entirety.  Ayshford discloses a method, further comprising:
receiving indications that the user has refilled the medication (See Ayshford Par [0051] which discloses the prescription being picked up by the calculated automatic periodic refill date, then the prescription timing module 130 proceeds to the next prescription cycle, such as the next thirty day cycle for thirty day prescriptions which constitutes an indication);
based at least in part on the indications and machine learning techniques, a type of reminder of the reminders associated with a threshold number of the indication (See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by carious media including voice messages, electronic messages (such as a mobile device or email message), and telephonic message or call.  These reminders vary depending on how many days before or after the refilling of the prescription should occur); and
generating the type of reminder for future reminders associated with the user (See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by carious media including voice messages, electronic messages (such as a mobile device or email message), and telephonic message or call.  These reminders vary depending on how many days before or after the refilling of the prescription should occur).

Claim 11 –
Regarding Claim 11, Ayshford and Patwardhan disclose the computer-implemented method of Claim 9 in its entirety.  Ayshford discloses a method, further comprising:
determining, based at least in part on machine learning techniques, that a combination of the health indicators is associated with the probability exceeding the probability threshold (See Ayshford Par [0037] which discloses scoring a patient based on one or more health indicators, including social data, prescription data, medical history data, or refill data, constituting a combination of first health indicators which are inputted into the machine learning system to optimize the system’s efforts for current and future patients).

Claim 12 –
Regarding Claim 12, Ayshford and Patwardhan disclose the computer-implemented method of Claim 11 in its entirety.  Ayshford further discloses a method, wherein:
the user comprises a first a user (See Ayshford abstract which discloses one or more patients or users associated with the system),
the health indicators comprise first health indicators, the medication comprises a first medication, and the threshold period of time comprises a first threshold period of time, the method further comprising (See Ayshford abstract which discloses one or more patients or users associated with the system and health indicators, medication data, prescription data, and prescription schedule data associated with the one or more patients):
receiving second health indicators associated with a second user, the second user prescribed a second medication (See Ayshford Par [0037] which discloses the predictive analytics and health indicators that are inputted into the machine learning system for monitoring multiple current and future patients);
receiving a second notification that a second refill of the second mediation will occur within a second threshold period of time (See Ayshford abstract which discloses one or more patients or users associated with the system and health indicators, medication data, prescription data, and prescription schedule data associated with the one or more patients);
predicting utilizing the trained machine learning model that the second user will miss refilling the second medication (See Ayshford Par [0037] which discloses that the machine learning efforts is to be used as an iterative process (based on previous patients and previous patient trends) to help optimize predictive analytics for current or future patients and the system estimates the possibility of the user missing a refill based on threshold analysis); and
generating, based at least in part on the prediction, a second reminder to refill the second medication (See Ayshford Par [0037] which discloses a machine learning process that can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  Therefore, there would be a second patient or user that has a corresponding threshold period of time, second medication, etc. as already disclosed for the first patient.  Additionally, the functionalities of the system would also apply to the multiple patients, such as generating a second reminder to refill the third medication for the second patient).

Claim 13 –
Regarding Claim 13, Ayshford and Patwardhan disclose the computer-implemented method of Claim 12 in its entirety.  Ayshford further discloses a method, wherein:
predicting that the second user will miss refilling the second medication comprises (See Ayshford Par [0037] which discloses predictive analytics that utilize percentages or likelihoods that a patient will pick up a certain medication or miss refilling a medication.  See Ayshford Par [0037] which discloses a machine learning process that can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  Therefore, there would be a second patient or user that has a corresponding threshold period of time, second medication, etc. as already disclosed for the first patient.  Additionally, the functionalities of the system would also apply to the multiple patients, such as generating a second reminder to refill the third medication for the second patient):
comparing the second health indicators associated with the second user to the combination of the heath indicators (See Ayshford Par [0037] which discloses a machine learning process that can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  Therefore, there would be a second patient or user that has a corresponding threshold period of time, second medication, etc. as already disclosed for the first patient.  Additionally, the functionalities of the system would also apply to the multiple patients, such as generating a second reminder to refill the third medication for the second patient); and
determining an association between the second indicators and the combination (See Ayshford Par [0037] which discloses a machine learning process that can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  As further disclosed in Par [0037], since the process is iterative between varying patients, the similar functionalities remain the same between each patient and constitute a second of all aspects already disclosed, i.e. the second combination also exceeding the first threshold, or a second combination of first health indicators being associated with the first probability).

Claim 14 –
Regarding Claim 14, Ayshford discloses a method comprising:
generating a machine learning model configured to predict whether medication fills will be missed (See Ayshford Par [0037] which discloses calculating predictive analytics to predict a degree to which the patient would increase prescription compliance, or, filling up a medication, therefore would inherently also be predicting whether medication fills will be missed, which is just the opposite of predicting whether medication will be filled);
generating a training dataset corresponding to the health indicator, the first probability, the first reminder, and the indication (See Ayshford Par [0037] which discloses the predictive analytics utilizing current and/or historical data to forecast or make predictive scores about future events, such as a degree to which a patient may increase prescription compliance when enrolled in a prescription timing alignment protocol);
training the machine learning model utilizing at least the training dataset such that a training machine learning model is generated (See Ayshford Par [0037] which discloses the predictive analytics utilizing current and/or historical data to forecast or make predictive scores about future events, such as a degree to which a patient may increase prescription compliance when enrolled in a prescription timing alignment protocol;  Furthermore, Ayshford Par [0037] specifically recites machine learning techniques that are known to those of skill in the art, including neural networks, multilayer perceptron, probability rule, nearest neighbor algorithms, and geospatial predictive modeling, all of which utilize training a machine learning model using a dataset such as the current and/or historical data that is previously established in Ayshford Par [0037]);
receiving a refill schedule associated with a user and a medication (See Ayshford Par [0037] which discloses scoring a patient, based on a health indicator, including social data (gender, age, etc.), prescription data (including type of prescription), medical history data (including co-morbidities), and refill data);
accessing user data associated with the user (See Ayshford Par [0037] which discloses scoring a patient, based on a health indicator, including social data (gender, age, etc.), prescription data (including type of prescription), medical history data (including co-morbidities), and refill data);
determining, based at least in part on the user data, indicators associated with the user (See Ayshford Par [0037] which discloses predictive analytics that utilize percentages or likelihood that the patient will pick up a certain medication);
determining, based at least in part on the refill schedule, that a refill of the medication will occur within a threshold period of time (See Ayshford Par [0039] which discloses determining that a refill will occur within a certain period of time and Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by various media once certain days or conditions are met).
determining, based at least in part on the indicators, a probability that the user will miss refilling the medication (See Ayshford Par [0005] which discloses when a prescription timing benefit score satisfies a predetermined threshold score (exceeds a probability threshold); See Ayshford Par [0052] which discloses sending an alert to the patient if N6 number, or threshold, days of past);
generating input data representing health indicators associated with the second user, the input data formatted for input to the trained machine learning model (See Ayshford Par [0037] which discloses the patient's gender, age, prescription profile (prescription data, including the type of prescription), the prescription filling history, the patient's geographic information, the prescription costs, the patient's behavior, the patient's payor or insurance information, socio-economic data, health data (including the co-morbidity of other conditions), the patient's health records, the contact history of the patient by the pharmacy or other health care professionals, the time of year, the patient's caregiver information, an identification of other members of the patient's household and/or information about the pharmacy where the patient fills prescriptions all of which could be indicative of health indicators;  Furthermore, See Ayshford Par [0002] & Par [0006] which discloses the system being used for multiple patients);
generating, utilizing the trained machine learning model and the input data, results data indicating a probability that the second user will miss refilling the medication exceeds a threshold probability (See Ayshford Par [0037] which discloses that the machine learning efforts is to be used as an iterative process (based on previous patients and previous patient trends) to help optimize predictive analytics for current or future patients;  See Ayshford Par [0037]-[0038] which discloses the system calculating a predictive patient score that estimates a degree to which a patient may increase compliance when prescriptions fill dates are automatically periodically refilled includes providing compliance benefit information for two or more patients; See Ayshford Par [0005] & [0035] which discloses monitoring a patient’s score with reference to a predetermined threshold, which constitutes falling below or exceeding said threshold), the probably associated with a combination of indicators that the user will miss refilling the first medication (under broadest reasonable interpretation, indicators are just factors or variables that contribute to the possibility that the user will miss refilling the medication, therefore See Ayshford Par [0035]-[0037] which discloses predictive analytics that utilize percentages or likelihood that the patient will pick up a certain medication and specifically mentioning certain factors such as past refilling history with respect to timeliness, consistency of being late, the duration of lapses in pickup, the percentage of on time prescription pickups, etc.);
receiving a notification that a refill of the medication will occur within a threshold period of time (See Ayshford Par [0039] which discloses determining that a refill will occur within a certain period of time and Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by various media once certain days or conditions are met); 
determining, based at least in part on machine learning techniques, a type of reminder associated with the combination (See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by various media including voice messages, electronic messages (such as a mobile device or email message), and telephonic message or call and Ayshford Par [0057] which discloses reminder triggers to be based on customized or semi-customized characteristics of the patient and will differ between patients who have very poor compliance and patients that have better compliance, therefore the type of reminder with regards to frequency is determined by the system automatically); and
based at least in part on receiving the notification and the results data (See Ayshford Par [0005] which discloses when a prescription timing benefit score satisfies a predetermined threshold score (exceeds a probability threshold)) transmitting a reminder to a device associated with the user (See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by various media including voice messages, electronic messages (such as a mobile device or email message), and telephonic message or call).

While Ayshford discloses the automatic determination of a type of reminder given certain indicators or factors surrounding the prescription and the patient, Ayshford is not explicit on the following limitations:
the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder in response to receiving the first reminder at the device.

However, Patwardhan discloses the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder in response to receiving the first reminder at the device (See Patwardhan Par [0067]-[0073] which discloses the specific transmission of said first reminder to a mobile device of a user, cause a user interface to be displayed, and within the user interface, and as in Patwardhan Par [0073] specifically being able to present a visual representation of the first reminder as it may relate to reminders of a medical prescription such as what is acknowledged in Patwardhan Par [0071].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ayshford that relate to the automatic determination of a type of reminder given certain indicators or factors surrounding the prescription and the patient to further include the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder, as disclosed in Patwardhan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed aspects of Ayshford to further include the first reminder causing an application associated with the device to initiate and cause a user interface to be displayed, the user interface configured to present a visual representation of the first reminder, as disclosed in Patwardhan, because this allows for integration in a portable telephone like a cellular/mobile phone or even computer for the visual reminding of picking up a prescription rather than a solely auditory reminder (See Patwardhan Par [0071]-[0073]).

Claim 15 –
Regarding Claim 15, Ayshford and Patwardhan disclose the method of Claim 14 in its entirety.  Ayshford further discloses a method, wherein:
the indicators include at least one of refill history data, medical history data, social data, or prescription data (See Ayshford Par [0007]-[0008] which discloses the patient profile data including patient demographic data, gender, age, health record, geographic data, pharmacy interaction data, payer data, prescription profiles, fill history, prescription costs, time of year, address, patient behavior data, caregiver data, healthcare provider data, and/or household data).

Claim 16 –
Regarding Claim 16, Ayshford and Patwardhan disclose the method of Claim 14 in its entirety.  Ayshford discloses a method, further comprising:
determining that a combination of the indicators is associated with the probability exceeding the probability threshold (See Ayshford Par [0005] which discloses when a prescription timing benefit score satisfies a predetermined threshold score (exceeds a probability threshold); See Ayshford Par [0007]-[0008] which discloses the patient profile data including patient demographic data, gender, age, health record, geographic data, pharmacy interaction data, payer data, prescription profiles, fill history, prescription costs, time of year, address, patient behavior data, caregiver data, healthcare provider data, and/or household data which is the basis for the indicators or combinations of indicators being used to determine whether the probability threshold will be passed).

Claim 17 –
Regarding Claim 17, Ayshford and Patwardhan disclose the method of Claim 14 in its entirety.  Ayshford further discloses a method, wherein:
the user is a first user, the medication is a first medication, the threshold period of time is a first threshold period of time, and the reminder is a first reminder, the method further comprising (See Ayshford abstract which discloses one or more patients or users associated with the system; See Ayshford Par [0007]-[0008] which discloses the patient profile data including patient demographic data, gender, age, health record, geographic data, pharmacy interaction data, payer data, prescription profiles, fill history, prescription costs, time of year, address, patient behavior data, caregiver data, healthcare provider data, and/or household data for each patient being monitored):
accessing data from additional users, the data including reminders to refill medications sent to devices associated with the additional users and indications that the additional users have refilled the medications (See Ayshford Par [0037] which discloses scoring a patient, based on a health indicator, including social data (gender, age, etc.), prescription data (including type of prescription), medical history data (including co-morbidities); See Ayshford Par [0007]-[0008] which discloses the patient profile data including patient demographic data, gender, age, health record, geographic data, pharmacy interaction data, payer data, prescription profiles, fill history, prescription costs, time of year, address, patient behavior data, caregiver data, healthcare provider data, and/or household data for each patient being monitored);
determining combinations of indicators that are associated with probabilities exceeding the first probability threshold, the probabilities indicating that the additional users will miss refills (See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by carious media including voice messages, electronic messages (such as a mobile device or email message), and telephonic message or call.  These reminders vary depending on how many days before or after the refilling of the prescription should occur);
determining, based at least in part on the data, that a refill of a second medication prescribed to the second user will occur within a second threshold period of time (See Ayshford Par [0039] which discloses determining that a refill will occur within a certain period of time and Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by various media once certain days or conditions are met);
predicting, based at least in part on the trained machine learning model, that the second user will miss refilling the second medication (See Ayshford Par [0037] which discloses that the machine learning efforts is to be used as an iterative process (based on previous patients and previous patient trends) to help optimize predictive analytics for current or future patients and the system estimates the possibility of the user missing a refill based on threshold analysis); and
generating, based at least in part on the prediction that the second user will miss refilling the second medication, a second reminder to refill the second medication (See Ayshford Par [0052] which discloses sending an alert to the patient if N6 number of days have past and it has been discussed that the system disclosed by Ayshford is used for future patients (or a second patient) as part of the machine learning efforts).

Claim 18 –
Regarding Claim 18, Ayshford and Patwardhan disclose the method of Claim 17 in its entirety.  Ayshford further discloses a method, wherein:
the indicators are first indicators and the predicting that the second user will miss refilling the second medication comprises (See Ayshford Par [0037] which discloses predictive analytics that utilize percentages or likelihoods that a patient will pick up a certain medication or miss refilling a medication.  See Ayshford Par [0037] which discloses a machine learning process that can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  Therefore, there would be a second patient or user that has a corresponding threshold period of time, second medication, etc. as already disclosed for the first patient.  Additionally, the functionalities of the system would also apply to the multiple patients, such as generating a second reminder to refill the third medication for the second patient):
accessing second user data associated with the second user (See Ayshford Par [0037] which discloses scoring a patient, based on a health indicator, including social data (gender, age, etc.), prescription data (including type of prescription), medical history data (including co-morbidities), and refill data);
determining, based at least in part on the second user data, second indicators associated with the second user (See Ayshford Par [0037] which discloses predictive analytics that utilize percentages or likelihood that the patient will pick up a certain medication);
comparing the second indicators to the combinations of indicators (See Ayshford Par [0037] which discloses a machine learning process that can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  Therefore, there would be a second patient or user that has a corresponding threshold period of time, second medication, etc. as already disclosed for the first patient.  Additionally, the functionalities of the system would also apply to the multiple patients, such as generating a second reminder to refill the third medication for the second patient); and
determining an association between the second health indicators and a combination of the combinations (See Ayshford Par [0037] which discloses a machine learning process that can be used as an iterative process (based on previous patients) to assist in predictive analytics for current or future patients.  As further disclosed in Par [0037], since the process is iterative between varying patients, the similar functionalities remain the same between each patient and constitute a second of all aspects already disclosed, i.e. the second combination also exceeding the first threshold, or a second combination of first health indicators being associated with the first probability).

Claim 19 –
Regarding Claim 19, Ayshford and Patwardhan disclose the method of Claim 17 in its entirety.  Ayshford further discloses a method, wherein:
determining, based at least in part on the indications received, that the type of reminder of the reminders is associated with a threshold number of the indicators (See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by carious media including voice messages, electronic messages (such as a mobile device or email message), and telephonic message or call.  These reminders vary depending on how many days before or after the refilling of the prescription should occur).

Claim 20 –
Regarding Claim 20, Ayshford and Patwardhan disclose the method of Claim 19 in its entirety.  Ayshford further discloses a method, wherein:
the second reminder is the type of reminder ((See Ayshford Par [0051] which discloses the alert or reminder being sent to the patient by carious media including voice messages, electronic messages (such as a mobile device or email message), and telephonic message or call.  These reminders vary depending on how many days before or after the refilling of the prescription should occur).















Response to Arguments
Applicant's arguments filed 15 October 2020 have been fully considered but they are not persuasive.
Regarding Claim Objections to Claim 5, Applicant argues on pp. 9 of Arguments/Remarks that the newly amended limitations overcome the claim objections set forth in the previous office action.  Examiner agrees with Applicant.  Therefore the claim objections have been withdrawn.
Regarding 35 U.S.C. 112(b) rejections of Claims 1-8, Applicant argues on pp. 9 of Arguments/Remarks that the newly amended limitations overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action.  Examiner agrees with Applicant.  Therefore the 35 U.S.C. 112(b) rejections have been withdrawn.
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 9-10 of Arguments/Remarks that the claims are not directed towards an abstract idea, however, as addressed in the previous Office Action, the patient's behavior is being effectively managed by the system in the form of transmitting a reminder to the user in response to a calculated probability of the patient refilling their medication by a certain deadline.  Therefore, the user's typical behavior regarding refilling their or another patient's medication is being effectively managed by the system.  See MPEP 2106.04(a)(2)(II)(c) which describes Managing Personal Behavior or Relationship or Interactions Between People as an example of the Methods of Organizing Human Activity abstract idea grouping.  As such, the claims are determined to recite an abstract idea.  
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant further argues on pp. 10-11 of Arguments/Remarks that even if the claims are directed towards an abstract idea, the claims recite significantly more than the alleged abstract idea.  Examiner respectfully disagrees.  As addressed in the previous office action, there is no clear nexus between a problem set forth in the Applicant's specification and the apparent solution to said specific problem in the claims and there is no clear improvement to the functioning of prescription/general recommendation systems.  Additionally, material changes in a machine from altering or improving the structural or physical aspects are not present.  Therefore, the claims do not recite significantly more than the alleged abstract idea.  Applicant further argues on pp. 11 of Arguments/Remarks that the claim elements do not constitute well-understood, routine, conventional activities, because the Office does not provide a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements.  However, providing a citation to a publication is not always necessary in proving aspects of an invention that are well-understood, routine, and conventional.  For instance, see MPEP 2106.05(d)(II) which provides specific elements that the courts have recognized as well-understood, routine, conventional activity in particular fields.  These elements were addressed in the previous office action and Examiner deemed that the additional elements of the instantly claimed invention, under their broadest reasonable interpretation, fall within at least some or all of the elements that the courts have deemed as well-understood, routine, conventional activity.  Accordingly, the claim elements constitute well-understood, routine, conventional activity and do not amount to an inventive concept.
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 10-11 of Arguments/Remarks that the claims recite novel functionality to allow for the generation and training of specific, time-sensitive machine learning models and that these features show that the claims are integrated into a practical application specific to model building and training and recites clear improvement to the functioning of recommendation systems.  Furthermore, the features also affect a particular material change in the machine (i.e. trained models).  Examiner respectfully disagrees.  Regarding the argument that the claims are integrated into a practical application specific to model building based on a clear improvement to the functioning of recommendation systems, this “improvement” is not apparent through Applicant’s specification.  More specifically, there is no clear nexus between a problem set forth in the Applicant’s specification (specifically regarding recommendation systems) and the apparent solution to said specific problem.  Additionally, material changes in a machine results from altering or improving the structural or physical aspects of the machine.  Therefore, the 35 U.S.C. 101 rejections of Claims 1-20 are maintained.
Regarding 35 U.S.C. 102 rejections of Claim 1, Applicant argues on pp. 12-13 of Arguments/Remarks that the newly amended limitations found in Claim 1 overcome the previous citations used in the 35 U.S.C. 102 rejections made in view of Ayshford that were set forth in the previous office action.  Examiner agrees with applicant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Ayshford in view of Patwardhan.  This new grounds of rejection is presented in the 35 U.S.C. 103 rejections of this Office Action, found above.  Therefore, Claim 1 remains rejected under 35 U.S.C. 103 over Ayshford, in view of Patwardhan.
Regarding 35 U.S.C. 102 rejections of Claims 2-8, Applicant argues on pp. 13 that Claims 2-8 are allowable over the prior art because they are dependent from purportedly allowable independent Claim 1.  Examiner respectfully disagrees with Applicant.  As discussed, a new grounds of rejection has been made under 35 U.S.C. 103 over Ayshford, in view of Patwardhan, in response to Applicant’s newly amended limitations.  As a result of the new grounds of rejection, Claim 1 remains rejected under 35 U.S.C. 103 over Ayshford, in view of Patwardhan.  Therefore, Claims 2-8 which are dependent from Claim 1 also remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 102 rejections of Claims 9 & 14, Applicant argues on pp 13-14 and 14 of Arguments/Remarks, respectively, that the newly amended limitations found in Claims 9 & 14 overcome the previous citations used in the 35 U.S.C. 102 rejections made in view of Ayshford that were set forth in the previous office action.  Examiner agrees with applicant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Ayshford in view of Patwardhan.  This new grounds of rejection is presented in the 35 U.S.C. 103 rejections of this Office Action, found above.  Therefore, Claims 9 & 14 remains rejected under 35 U.S.C. 103 over Ayshford, in view of Patwardhan.
Regarding 35 U.S.C. 102 rejections of Claims 10-13 & 15-20, Applicant argues on pp. 14 and 15 of Arguments/Remarks, respectively, that dependent Claims 10-13 & 15-20 are allowable over the prior art because they are dependent from purportedly allowable independent Claims 9 & 14, respectively.  Examiner respectfully disagrees with Applicant.  As discussed above, a new grounds of rejection has been made under 35 U.S.C. 103 over Ayshford in view of Patwardhan, in response to Applicant’s newly amended limitations.  As a result of the new grounds of rejection, Claims 9 & 14 remains rejected under 35 U.S.C. 103 over Ayshford, in view of Patwardhan.  Therefore, Claims 10-13 & 15-20 which are dependent from Claims 9 & 14 also remain rejected under 35 U.S.C. 103.





















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kansal et al. (U.S. Patent Publication No. 2010/00185456) discloses a system for use by healthcare providers and patients, pharmacists, etc., to determine value optimized prescribe medication fulfilment information such as cost-effective pharmacies, dispensing facilities, reminder types, when to remind patients, etc.
Crawford et al. (U.S. Patent Publication No. 2014/0156298) discloses a system for facilitating fulfillment for multiple patient prescriptions, including reminders and other modules useful for fulfilling a patient order for multiple-medications
Ross et al. (U.S. Patent Publication No. 2007/0143137) discloses a system for automatically managing prescription medications and the ability to interface a prescription management system with other related systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm; F 7am-11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        07/30/21

/JONATHAN DURANT/Primary Examiner, Art Unit 3626